NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0562n.06

                                           No. 21-3376

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                    )                           Dec 03, 2021
BOBBIE LEE NEW,                                                             DEBORAH S. HUNT, Clerk
                                                    )
       Petitioner-Appellant,                        )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE NORTHERN DISTRICT OF
KENNETH BLACK, Warden,                              )       OHIO
       Respondent-Appellee.                         )
                                                    )


       BEFORE: COLE, KETHLEDGE, and WHITE, Circuit Judges.

       KETHLEDGE, Circuit Judge. In 2015, an Ohio jury found Bobbie Lee New guilty of a

1976 murder. New thereafter petitioned for federal habeas relief, arguing that the State’s delay in

indicting him amounted to a violation of his due-process rights. The district court denied relief.

We affirm.

       In 1976, Dorothy Spencer was shot to death in her home. New was living in Spencer’s

home at the time and became a leading suspect. Although police never found the murder weapon,

they did find a box for a revolver in Spencer’s home. The box contained two bullets that matched

a spent shell casing recovered from Spencer’s sofa. The police also learned that New had borrowed

the revolver—which had been in the box—from a friend. Finally, New told Spencer’s son, Alfred

Lilly, that New might—at some point in the future—tell Lilly how his mother had died.

Prosecutors presented all this evidence to a grand jury later in 1976. The grand jury also heard
No. 21-3376, New v. Black


testimony from New’s sister, Zula Stader, and her husband Ezra, who each testified that they had

not seen New the night of the murder. The grand jury chose not to indict New.

        Thirty-four years later—in 2010—the Straders’ son, Perry, contacted the police about

Spencer’s murder. Perry Strader said his parents had lied to the grand jury. Specifically, Perry

said, New had come to his parents’ home the night of the murder and had confessed to killing

Spencer. Perry Strader also said that he had waited until both his parents had died—which, by

2010, they had—before coming to the police with this information. Perry added that he would not

have shared this information with the police—even if they had asked him—before his parents had

died.

        A grand jury indicted New in 2011, but the trial court dismissed the indictment because of

the State’s long delay in seeking it. The Ohio Court of Appeals reversed, holding that Perry

Strader’s testimony had not been available to investigators before 2010. On remand, a jury found

New guilty of Spencer’s murder. The Ohio Court of Appeals affirmed; the Ohio Supreme Court

declined jurisdiction. New then brought this petition for habeas relief. We review de novo the

district court’s denial of New’s petition. Haliym v. Mitchell, 492 F.3d 680, 689 (6th Cir. 2007).

        In this appeal, New again argues that the 35-year interval between Spencer’s murder and

his indictment violated his due-process rights. To obtain relief, New must show that the Ohio

Court of Appeals’ rejection of that claim was “contrary to, or involved an unreasonable application

of,” clearly established Supreme Court precedent. See 28 U.S.C. § 2254(d)(1).

        The precedents at issue here are United States v. Marion, 404 U.S. 307 (1971), and United

States v. Lovasco, 431 U.S. 783, 789 (1977), the latter of which New reads to require “the court to

balance” any prejudice resulting from pre-indictment delay “against the reasons for delay and

reach a conclusion premised on fundamental fairness.” Br. at 15. But neither Marion nor Lovasco



                                                2
No. 21-3376, New v. Black


established any requirement of express “balancing,” see Marion, 404 U.S. at 324–25; Lovasco,

431 U.S. at 790: instead, the Court in Lovasco merely said that “the due process inquiry must

consider the reasons for the delay as well as the prejudice to the accused,” 431 U.S. at 790. That

is exactly what the Ohio Court of Appeals did here: the court acknowledged that New had been

prejudiced by the pre-indictment delay, but held that Perry Strader’s testimony had not been

available to prosecutors before 2010. Nothing in Marion or Lovasco required the Ohio court also

expressly to balance the prejudice against the reasons for the delay. Instead, Lovasco otherwise

left “to the lower courts, in the first instance, the task of applying the settled principles of due

process” to the facts “of individual cases.” Id. at 797. A fairminded jurist could therefore conclude

that the Ohio Court of Appeals reasonably applied Marion and Lovasco in its decision here. See

Harrington v. Richter, 562 U.S. 86, 103 (2011).

       The district court’s judgment is affirmed.




                                                  3